ORDER

PER CURIAM.
Michael Strauser (Movant) appeals from a judgment denying his request for post-conviction relief under Rule 29.151 following an evidentiary hearing. Movant claims ineffective assistance of trial counsel. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s judgment is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R.Crim. P.2001, unless otherwise indicated.